UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 03-4326
WILLIAM HEWLETT,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the Eastern District of Virginia, at Richmond.
            Richard L. Williams, Senior District Judge.
                           (CR-00-132)

                      Submitted: October 3, 2003

                      Decided: October 30, 2003

  Before WILKINSON, KING, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Keith B. Marcus, BREMNER, JANUS, COOK & MARCUS, Rich-
mond, Virginia, for Appellant. Paul J. McNulty, United States Attor-
ney, Michael C. Wallace, Sr., Assistant United States Attorney,
Richmond, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. HEWLETT
                              OPINION

PER CURIAM:

   William Hewlett appeals the district court’s imposition of a twenty-
four month term of imprisonment upon the revocation of his super-
vised release. Finding no reversible error, we affirm.

   In 2001, William Hewlett pleaded guilty to aiding and abetting
bank fraud, in violation of 18 U.S.C. §§ 1344 and 2 (2000). The dis-
trict court sentenced him to time served and imposed a three-year
term of supervised release.

   In November 2002, Hewlett’s probation officer filed a petition to
revoke supervised release based on several violations of the condi-
tions of Hewlett’s supervised release. At his revocation hearing, Hew-
lett admitted to the violations. The district court then found that
Hewlett had committed the alleged violations and revoked Hewlett’s
supervised release.

   Because Hewlett’s underlying offense is a Class B felony, the stat-
ute mandates that the term of imprisonment imposed upon the revoca-
tion of supervised release not exceed three years. 18 U.S.C.
§ 3583(e)(3) (2000). Pursuant to U.S. Sentencing Guidelines Manual
§ 7B1.4(a) (2002), the suggested imprisonment range for a defendant
with Hewlett’s criminal history category coupled with his supervised
release violations is five to eleven months. The Chapter 7 policy state-
ments, however, are non-binding. United States v. Davis, 53 F.3d 638,
642 (4th Cir. 1995). After consideration of the applicable policy state-
ments and the relevant factors, a district court has the discretion to
sentence a defendant outside the suggested guideline range. Id. at 639
n.1, 642-43. The record reflects that the court considered both the pol-
icy statements and the relevant factors.

  Because Hewlett’s sentence does not exceed the statutory maxi-
mum term set forth in § 3583(e) and there is no applicable binding
sentencing guideline, we review the sentence only to determine
whether it is "plainly unreasonable." 18 U.S.C. §§ 3742(a)(4),
3742(e)(4) (2000). Given the facts of this case, we cannot say that a
                     UNITED STATES v. HEWLETT                       3
twenty-four month sentence is plainly unreasonable. Therefore, we
affirm Hewlett’s sentence. Because the facts and legal contentions are
adequately presented in the materials before the court, Hewlett’s
motion for oral argument is denied.

                                                         AFFIRMED